II116th CONGRESS1st SessionS. 2304IN THE SENATE OF THE UNITED STATESJuly 29, 2019Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to enhance efforts to address antibiotic resistance, and for
			 other purposes.
	
		1.Short titleThis Act may be cited as the
			 Strategies To Address Antibiotic Resistance Act or the STAAR Act.
		2.Combating antimicrobial resistanceSection
			 319E of the Public Health Service Act (42 U.S.C. 247d–5) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1), in the first sentence, by striking and coordinate Federal programs relating to antimicrobial resistance and inserting relating to antimicrobial resistance, coordinate Federal programs relating to antimicrobial
			 resistance, and implement the objectives of the National Action Plan for
			 Combating Antibiotic-Resistant
			 Bacteria, published in
			 March 2015 in response to Executive Order 13676 of September 18, 2014 (79
			 Fed. Reg. 56931; relating to combating antibiotic-resistant bacteria)
			 (referred to in this section as the Action Plan);
				(B)by amending paragraph (2) to read as follows:
					
						(2)Members of task forceThe task force described in
				paragraph (1) shall be co-chaired by the Secretary of Health and
			 Human Services, the Secretary of Agriculture, and the Secretary of
			 Defense, and shall be composed of
			 representatives of relevant Federal agencies and such executive
			 departments, agencies, or offices as the co-chairs may designate.; 
				(C)by amending
			 paragraph (4) to read as follows:
					
						(4)MeetingsAt least twice a year, the task force described in paragraph (1) shall have a public meeting to
			 assess progress and obstacles to implementing the objectives of the Action
			 Plan. The task
			 force may discuss and review based on need or concern the
			 following (among other issues):
							(A)Federal activities to slow the emergence of antimicrobial-resistant bacteria and prevent the spread
			 of
			 resistant infections. Such activities may include optimal use of vaccines
			 and other infection
			 control measures to prevent infections, implementation of health care
			 policies and
			 antimicrobial stewardship programs that improve patient outcomes, regional
			 efforts to control transmission across community and health care settings,
			 and public awareness campaigns.
							(B)Federal activities to strengthen national One-Health surveillance efforts, which are efforts
			 addressing the interactions between human, animal, and environmental
			 health, to combat antibiotic resistance. One-Health surveillance efforts 
						 to combat antibiotic resistance may include
			 enhanced data sharing and coordination of surveillance and
			 laboratory systems across human and animal settings, and enhanced
			 monitoring of sales, usage, resistance, and management
			 practices of antibiotic drugs along the food-production chain. Such
			 surveillance and laboratory systems may include the National Healthcare
			 Safety Network, the Emerging Infections Program, the
			 National Antimicrobial Resistance Monitoring System, the National Animal
			 Health Monitoring System, the National Animal Health Laboratory Network,
			 the Veterinary Laboratory Investigation and Response Network, and the
			 Antibiotic Resistance Laboratory Network.
							(C)Federal efforts to advance the development and use of rapid and innovative diagnostic tests for
			 identification and characterization of antibiotic-resistant bacteria. Such
			 efforts
			 may include development of new diagnostic tests and expansion of their
			 availability and use to improve treatment, infection control, and outbreak
			 response.
							(D)Federal efforts to accelerate basic and applied research and development for new antibiotic drugs,
			 other
			 therapeutics, prevention efforts, and vaccines. Such efforts may include
			 support for basic and
			 applied research, provision of scientific services and guidance to
			 researchers, and fostering of public-private partnerships.
							(E)Federal efforts to improve international collaboration and capacities for antibiotic-resistance
			 prevention,
			 surveillance, and control and antibiotic research and development. Such
			 efforts may include collaborations with foreign ministries of health and
			 agriculture, the World Health Organization, the Food and Agriculture
			 Organization, the World Organization for Animal Health, and other
			 multinational organizations.; and
				(D)by adding at the end the following:
					
						(5)Availability of
				informationThe task force described in paragraph (1), to the extent permitted by law, shall—
							(A)provide the  Presidential Advisory Council on Combating Antibiotic-Resistant Bacteria described in
			 section 505 of the Pandemic and All-Hazards Preparedness and Advancing
			 Innovation Act of 2019  with such information as may be required for
			 carrying
			 out
			 the functions of such Advisory Council, including information on progress
			 in advancing the Action Plan, meeting minutes, and other key information
			 of the task force; and
							(B)ensure that all information described in subparagraph (A)  is made available on the websites of the
			 Department of Health and Human Services, the
			 Department of Agriculture, and the Department of
			 Defense.;
				(2)in subsection (h)—
				(A)in the heading, by striking Information related to;
				(B)by striking The Secretary and inserting the following:
					
						(1)Dissemination of informationThe Secretary; and
				(C)by adding at the end the following:
					
						(2)Encouraging antimicrobial stewardship programsThe Secretary shall encourage health care facilities to establish antimicrobial stewardship
			 programs that are consistent with documents issued by the Centers for
			 Disease Control and
			 Prevention relating to the core elements of antimicrobial stewardship
			 programs.
						(3)Definition of antimicrobial stewardshipFor purposes of this section, the term antimicrobial stewardship means coordinated interventions designed to improve and evaluate the appropriate use of
			 antimicrobial agents, including promoting the use of antimicrobial drugs
			 only when clinically indicated, and, when antimicrobial drugs are
			 clinically indicated, promoting the selection of the optimal antimicrobial
			 drug regimen, including through factors such as dosage, duration of
			 therapy, and route of administration.; 
				(3)in subsection (m), by striking $40,000,000 and all that follows through the period at the end and inserting such sums as may be necessary for each of fiscal years 2020 through 2026.; and
			(4)by adding at the end the following:
				
					(n)Annual report on implementing the  Action Plan objectivesNot
				later than 1 year after the date of the enactment of the
			 Strategies To Address Antibiotic Resistance Act, and annually thereafter, the
			 Secretary, in cooperation with the Secretary
			 of Agriculture, the Secretary of Defense, and the task force described in
			 subsection (a),
			 shall submit to the
			 Committee on
				Health, Education, Labor, and Pensions of the Senate and the
			 Committee on
				Energy and Commerce of the House of Representatives, and make
			 available on the
				websites of the Department of Health and Human Services,
			 the Department of Agriculture, and the Department of Defense,
			 a report on the progress made in implementing the objectives of the Action
			 Plan.. 
			3.Additional strategies for combating antibiotic resistancePart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 319E the following:
			
				319E–1.Surveillance and reporting of antibiotic use and resistance
					(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 use the National Healthcare Safety Network and other appropriate
			 surveillance systems to assess—
						(1)appropriate conditions, outcomes, and measures causally related to antibacterial resistance,
			 including types of infections, the causes for infections, and whether
			 infections are acquired in a community or hospital setting, increased
			 lengths of hospital stay,
			 increased costs, and rates of mortality; and
						(2)changes in bacterial resistance to drugs in relation to patient outcomes, including changes in
			 percent resistance, prevalence of antibiotic-resistant
			 infections, and other such changes.
						(b)Antibiotic use dataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 work with Federal agencies
			 (including the Department of Veterans Affairs, the Department of
			 Defense, and the Centers for Medicare & Medicaid Services), private vendors, health care organizations, pharmacy benefit
			 managers, and other entities as appropriate to obtain reliable and
			 comparable human
			 antibiotic drug consumption data (including, as available and appropriate,
			 volume antibiotic distribution
			 data and antibiotic use data, including prescription data) by State or
			 metropolitan areas.
					(c)Antibiotic resistance trend dataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 intensify and expand efforts
			 to collect antibiotic resistance data and encourage adoption of the
			 antibiotic resistance and use module within the National Healthcare Safety
			 Network among all health care facilities across the continuum of care,
			 including, as appropriate,  acute care hospitals, dialysis facilities,
			 nursing homes, ambulatory surgical centers, and other ambulatory health
			 care settings in which antimicrobial medications are routinely prescribed.
			 The Secretary shall seek to collect such data
			 from
			 electronic medication administration reports and laboratory systems to
			 produce the reports described in subsection (d).
					(d)Public availability of dataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention,
			 shall, for the purposes of improving the monitoring
			 of important trends in patient outcomes in relation to antibacterial
			 resistance—
						(1)make the data derived from surveillance under this section publicly
			 available through reports issued on a regular basis that is not less than
			 annually; and
						(2)examine opportunities to make such data available in near real time.
						319E–2.Detecting network of antibiotic resistance regional laboratories
					(a)In
			 generalThe Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention,
			 shall establish not less than 7 Antibiotic Resistance Surveillance and
			 Laboratory Network
			 sites,
			 building upon the intramural and extramural programs and laboratories of
			 the
			 Centers for Disease Control and Prevention, to intensify, strengthen, and
			 expand the national capacity to—
						(1)monitor the
			 emergence and changes in the patterns of antibiotic-resistant
			 bacteria;
						(2)describe, confirm,
			 and, as necessary, facilitate a response to, local or regional outbreaks
			 of
			 resistant bacteria;
						(3)assess and
			 describe antibiotic resistance patterns to inform public health and
			 improve
			 prevention practices;
						(4)obtain isolates of
			 pathogens, and in particular, bacteria that show new or atypical patterns
			 of
			 resistance adversely affecting public health;
						(5)assist in studying the
			 epidemiology of infections from such pathogens;
						(6)evaluate commonly
			 used antibiotic susceptibility testing methods to improve the accuracy
			 of
			 resistance testing and reporting;
						(7)as necessary,
			 develop or evaluate novel diagnostic tests capable of detecting new or
			 emerging
			 resistance
			 in bacteria;
						(8)link data generated by regional laboratory networks under existing public health surveillance
			 networks and relevant government agencies; and
						(9)provide laboratory assistance and reference testing of antibiotic-resistant bacteria to
			 enhance infection control and facilitate outbreak detection
			 and response in health care and community settings.
						(b)Geographic
			 distributionThe sites established under subsection (a) shall be
			 geographically distributed across the United States.
					(c)Nonduplication
			 of current national capacityThe sites established under
			 subsection (a) may be based in academic centers, health departments, and
			 existing surveillance and laboratory sites.
					319E–3.Clinical trials
			 network on antibacterial resistance
					(a)In
			 GeneralThe Secretary, acting through the Director of the
			 National Institute of Allergy and Infectious Diseases, shall maintain a
			 Clinical Trials Network on Antibacterial Resistance to enhance,
			 strengthen, and
			 expand research on clinical science, antibacterial and diagnostic
			 development,
			 and optimal usage strategies with respect to addressing antibacterial
			 resistance. Such Network shall, at a minimum—
						(1)facilitate
			 research to better understand resistance mechanisms and how to prevent,
			 control, and treat resistant organisms;
						(2)advance clinical
			 trial efforts to develop antibiotics
			 diagnostics, and
			 evaluate and optimize the usage of such antibiotics diagnostics;
						(3)conduct clinical
			 research to develop natural histories of resistant infectious diseases;
						(4)examine patient
			 outcomes with currently available antibiotic therapy and validate and
			 improve upon biomarkers and other surrogate end­points; and
						(5)study shorter
			 treatment duration and early cessation of antibiotic therapy for
			 treatment
			 efficacy and the effect on development of resistance.
						(b)Authorization of appropriationsThere
			 are authorized to be appropriated to carry out this section such sums as
			 may be necessary for each
			 of fiscal
			 years 2020 through 2026.
					319E–4.Regional
			 prevention collaborative efforts
					(a)In generalThe
			 Secretary, acting through the Director of the
			 Centers for Disease Control
			 and
			 Prevention, shall work with State and local health departments to support
			 the
			 expansion of  collaborative efforts by groups of health care facilities
			 that focus on preventing the spread of antibiotic-resistant bacteria that
			 pose a serious threat to public health, and that are designed to interrupt
			 and prevent the
			 transmission of
			 significant antibiotic-resistant pathogens being transmitted across health
			 care
			 settings in a geographic region. Such collaborative efforts
			 shall—
						(1)identify
			 significant drug resistant pathogens being transmitted across health care
			 settings locally;
						(2)implement
			 evidence-based interventions to interrupt the transmission of
			 antibiotic-resistant strains of
			 bacteria and prevent the infections caused by such bacteria,
			 including evidence-based transmission prevention guidelines, rigorous
			 hand-hygiene protocols, and infection control and prevention measures;
						(3)assess compliance and identify barriers to adherence to such measures;
						(4)evaluate the
			 impact of such measures, to the extent possible, on hospital readmissions
			 in health care
			 facilities across the continuum of care, rates of
			 health care associated infections, or any other relevant measures that
			 characterize the health or economic impact of the collaborative efforts;
			 and
						(5)provide recommendations for improved outcomes and compliance with such measures.
						(b)Prevention epicenters
						(1)ExpansionThe Secretary, acting through the Director of the Centers
			 for
			 Disease Control and Prevention, may intensify and expand academic public
			 health
			 partnerships through the Prevention Epicenters Program to provide the
			 regional prevention collaboration efforts described in subsection (a)
			 with tools, strategies, and evidence-based interventions.
						(2)Evaluations and researchThe Director of the Centers for Disease Control and Prevention and
			 the epicenters participating in the Prevention Epicenters Program shall 
			 work
			 with entities, including the entities participating in the regional
			 prevention collaborative efforts, to—
							(A)evaluate new and existing interventions to prevent or limit infection rates in health care
			 facilities across the continuum of care and in community settings;
							(B)facilitate public health research on the prevention and control of resistant organisms; and
							(C)assess the feasibility, cost-effectiveness, and appropriateness of surveillance and prevention
			 programs in differing health care and institutional settings.
							(c)Educational materialsThe Secretary, acting through the Director of the Centers for Disease
			 Control and Prevention, shall use the evaluations, research, and
			 assessments described in subsection (b) to
			 create and disseminate educational materials
			 focused on infection prevention and control for use in health care
			 facilities across the continuum of care and in community settings..
		4.Protection of
			 confidential and national security informationThis
			 Act, and the amendments made by this Act,  shall not be construed to
			 permit the disclosure of
			 any trade secret, confidential commercial information, or material
			 inconsistent
			 with national security, that is otherwise prohibited by law.